Case: 18-13837   Date Filed: 06/26/2020   Page: 1 of 26



                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 18-13837
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 5:15-cv-00149-TES-CHW



DARNELL NOLLEY,

                                                          Plaintiff-Appellant,

                                 versus

WARDEN,
Macon State Prison,
RICKY MYRICK,
Director of Investigations and
Compliance Inmate Affairs,
Macon State Prison,
LISA FOUNTAIN,
Interim Manager of Inmate Affairs
Unit, Macon State Prison,
DON BLAKELY,
Deputy Warden of Security, Macon
State Prison, et al.,
LIEUTENANT SAMUEL RIDLEY,
Macon State Prison,
LIEUTENANT DOMINICO DEMUNDO,
Macon State Prison, et al.,

                                                       Defendants-Appellees,
              Case: 18-13837     Date Filed: 06/26/2020    Page: 2 of 26



                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                          ________________________

                                   (June 26, 2020)

Before JORDAN, BRANCH, and FAY, Circuit Judges.

PER CURIAM:

      Darnell Nolley, a Georgia prisoner proceeding pro se, brought a civil rights

action under 42 U.S.C. § 1983 against several prison officials. The district court

rejected all of his claims, and he now appeals.

      On appeal, Mr. Nolley raises several arguments. First, he contends that the

district court erred in dismissing his excessive-force and medical-treatment claims

after finding that he failed to exhaust his administrative remedies, and erred in

dismissing his claim against one of the prison officials for failure to state a claim.

Second, he claims that the district court mistakenly ruled that res judicata barred his

current disproportionate-punishment claim under the Eighth Amendment—which is

based on the conditions he experienced in administrative segregation—because he

had litigated a prior § 1983 action based on substantially the same allegations against

substantially the same prison officials. Third, he asserts that the district court erred

in granting the remaining five prison officials summary judgment on his procedural

due process claims. Fourth, he argues that the district court improperly denied his


                                           2
              Case: 18-13837    Date Filed: 06/26/2020   Page: 3 of 26



motions for appointment of counsel. Following review of the record and parties’

briefs, we affirm.

                                          I

                                         A

      The claims predominantly arise from an incident that occurred on October 7,

2012, while Mr. Nolley was incarcerated at Macon State Prison in Oglethorpe,

Georgia. Mr. Nolley alleges that he stuck his hand through a flap in his cell door to

get the attention of Warden Gregory McLaughlin and discuss the conditions of his

cell. Warden McLaughlin then slammed the flap down on his hand “10–15 times,”

causing lacerations and a “visibly obvious fracture.”

      Mr. Nolley further asserts that Deputy Warden Don Blakely, Deputy Warden

Mistie Jones, Tracy McIntyre (a unit manager at MSP), Barbara Jackson (a unit

manager at MSP), Lieutenant Samuel Ridley, Lieutenant Peter Eaddie, Sergeant

Anthony Cox, and Officer Lonnie Woolfork all saw what happened to him and failed

to intervene or prevent Warden McLaughlin from assaulting him. He also alleges

that Physician’s Assistant Jonathan Haynes and Nurse GiCarla Frazier refused to

provide him with sutures or a cast, and merely poured peroxide over his hand and

wrapped it in a bandage, informed him that there was nothing wrong with his hand,

and later denied his request to view an x-ray that was taken.




                                          3
              Case: 18-13837    Date Filed: 06/26/2020   Page: 4 of 26



      As a result of this incident, Mr. Nolley was charged with disciplinary

violations for failing to follow instructions and held in Tier II segregation. Mr.

Nolley claims that he requested that the disciplinary hearing officer, Lieutenant

Domenico Demundo, call various witnesses who saw the incident, but at the hearing

Lieutenant Demundo failed to call any of the witnesses. Mr. Nolley contends that

he was provided with an inadequately written disposition, which stated that he was

found guilty based upon evidence provided at the hearing. He further alleges that

Officer Lakeitha Ellison, his staff advocate, was silent for the duration of the

proceeding. He says that he filed multiple administrative appeals, the first of which

was denied by Warden McLaughlin, and the second of which was denied by Ricky

Myrick, the director of investigations and compliance at MSP and Lisa Fountain, the

interim manager of the inmate affairs unit. He asserts that, as a result of the

disciplinary hearing and the denial of his appeals, his Tier II segregation was

prolonged.

      In his initial complaint, Mr. Nolley brought an excessive-force claim under

the Eighth Amendment against (1) Warden McLaughlin, (2) Deputy Warden

Blakely, (3) Deputy Warden Jones, (4) Mr. McIntyre, (5) Ms. Jackson, (6)

Lieutenant Ridley, (7) Lieutenant Eaddie, (8) Sergeant Cox, and (9) Officer

Woolfork. He also asserted a failure to provide adequate medical-treatment claim

against (1) Physician’s Assistant Haynes and (2) Nurse Frazier.


                                         4
              Case: 18-13837     Date Filed: 06/26/2020    Page: 5 of 26



      In addition, Mr. Nolley alleged a number of due process violations. These

stemmed from his disciplinary hearing and were asserted against (1) Lieutenant

Demundo and (2) Officer Ellison for finding him guilty without any evidence and

for providing an inadequately written disposition. The other due process claims

were against (1) Warden McLaughlin, (2) Mr. Myrick, and (3) Ms. Fountain for

allegedly failing to provide him due process during his subsequent appeals.

                                          B

      With respect to Mr. Nolley’s excessive-force and medical-treatment claims,

the defendants filed a motion to dismiss and asserted an affirmative defense of failure

to exhaust administrative remedies. See 42 U.S.C. § 1997e(a). They claimed that

Mr. Nolley failed to allege that he had filed any grievances relating to the events in

his complaint; although he had filed five grievances while at MSP (and other

grievances after transferring prisons), none of those grievances concerned the events

alleged in the complaint. In support of their motion to dismiss, the defendants

attached an affidavit from Eddie Walker, who stated that (1) he was the grievance

coordinator at MSP; (2) Mr. Nolley had filed five grievances while at MSP, but none

involved an incident occurring on or about October of 2014; and (3) Mr. Nolley filed

additional grievances after transferring prisons, but none involved an incident

occurring on or about October of 2014.




                                          5
              Case: 18-13837     Date Filed: 06/26/2020   Page: 6 of 26



      Mr. Nolley did not respond to the motion to dismiss, and in May of 2016, a

magistrate judge issued a report recommending that the district court grant the

defendants’ motion to dismiss as to the excessive-force and medical-treatment

claims. The magistrate judge found that the Georgia Department of Corrections had

an administrative process in place to address inmate grievances. Mr. Nolley,

however, failed to allege or show that he had exhausted his administrative remedies

as to the excessive-force and medical-treatment claims, and there was no evidence

that he had filed any grievances related to the incident with Warden McLaughlin.

      In his objections to the report, Mr. Nolley argued for the first time that prison

personnel had prevented him from filing grievances and asserted that he had tried to

file grievances before, but they were rejected by Mr. Walker. In support of his

argument, he attached copies of two letters—from September of 2014 and January

of 2015—that he submitted to Warden McLaughlin and explained that Mr. Walker

was refusing to file his grievances. The district court, after conducting a de novo

review of the record, found that Mr. Nolley’s objections were “without merit” and

dismissed the excessive-force and medical-treatment claims for failure to exhaust

administrative remedies.

                                          C

      In April of 2016, Mr. Nolley amended his complaint to add additional

defendants and claims. In his amended complaint, he named the following prison


                                          6
              Case: 18-13837    Date Filed: 06/26/2020   Page: 7 of 26



officials: (1) Trevonza Bobbitt, the Tier II segregation manager at MSP; (2) Sergeant

S. Henderson; (3) Stephen Bostick, a correctional counsel at MSP; and (4) Dorian

Giles, a correctional counsel at MSP. In his new claims, Mr. Nolley alleged that in

June of 2014 these prison officials violated his due process rights by placing him in

Tier II segregation upon his arrival at MSP without an initial-segregation placement

hearing or meaningful periodic review.

      In June of 2017, Mr. Nolley amended his complaint a second time to add

another defendant, Gregory Dozier, the then-Commissioner of the GDC, in his

official capacity.   He also raised a new Eighth Amendment disproportionate-

punishment claim, alleging that his Tier II segregation status was reviewed only once

every 90 days.

      Mr. Bobbitt, Sergeant Henderson, Mr. Bostick, and Mr. Giles moved to

dismiss the claims against them, arguing that Mr. Nolley’s due process claims

regarding Tier II segregation were duplicative of a different lawsuit that Mr. Nolley

had previously filed. In Nolley v. Nelson, No, 5:15-CV-75, 2017 WL 4180117, at

*3 (M.D. Ga. Sept. 21, 2017), the previous action, Mr. Nolley alleged that Mr.

Bobbitt, Sergeant Henderson, Mr. Bostick, and Mr. Giles had violated his due

process rights by placing him in Tier II segregation without an initial-segregation

placement hearing. Later in the litigation of that case, Mr. Nolley had attempted to

assert a freestanding Eighth Amendment claim. The district court in Nelson granted


                                         7
               Case: 18-13837   Date Filed: 06/26/2020   Page: 8 of 26



summary judgment to the defendants and rejected the due process claims because

Mr. Nolley was not subject to atypical and significant hardships giving rise to a

liberty interest. See id.

      In this case, the district court concluded that Mr. Nolley’s claims against Mr.

Bobbitt, Sergeant Henderson, Mr. Bostick, and Mr. Giles were duplicative of his

claims in Nelson and dismissed the claims against them. The district court also

dismissed the claim against Mr. Dozier, as well as Mr. Nolley’s Eighth Amendment

disproportionate-punishment claim.

      In denying Mr. Nolley’s motion for reconsideration, the district court

explained that the Eighth Amendment disproportionate-punishment claim was

properly dismissed because Mr. Nolley “had every opportunity to raise his Eighth

Amendment claims against all” the defendants in Nelson and “[a]ny attempt to bring

such claims now is barred.” D.E. 167 at 7–8. The district court noted that the only

remaining claims were Mr. Nolley’s due process claims stemming from his

disciplinary hearing against Warden McLaughlin, Mr. Myrick, Ms. Fountain,

Lieutenant Demundo, and Officer Ellison.

                                         D

      After some discovery, Mr. Nolley moved for summary judgment on his due

process claims against the remaining five defendants. Mr. Nolley attached various

documents to his motion for summary judgment. For example, GDC Standard


                                         8
               Case: 18-13837     Date Filed: 06/26/2020     Page: 9 of 26



Operating Procedure IIB02-0001, regarding inmate discipline, described

disciplinary hearing procedures and stated that (1) the disciplinary hearing officer

would conduct disciplinary hearings; (2) the disciplinary hearing officer would

maintain a log of disciplinary hearings, containing information such as the findings

made during the hearing; (3) the staff advocate would assist inmates during

disciplinary procedures, ensuring that inmates understood the disciplinary process

and that all due process aspects were followed; (4) the investigator would obtain

written statements from all witnesses and attach the statements to the disciplinary

report; (5) at the disciplinary hearing, the inmate had the right to call witnesses unless

doing so would jeopardize prison security, jeopardize an individual’s safety, the

testimony would not be supportive of the inmate’s defense, the testimony would be

irrelevant, or the testimony would be cumulative of other testimony; (6) the inmate

had the right to appeal the result of the disciplinary hearing; (7) the prison’s warden

would make the first review regarding the appeal and would consider any issue

raised by the inmate in the appeal; and (8) the inmate had the right to file a second

appeal, which generally went to the GDC Commissioner’s Office.

      Other evidence showed that (1) Mr. Nolley requested the presence of several

witnesses at his hearing, (2) various officer witness statements generally did not

address the incident in question or said that Mr. Nolley had refused to remove his




                                            9
             Case: 18-13837     Date Filed: 06/26/2020   Page: 10 of 26



hand from a tray flap, and (3) various inmate witness statements generally indicated

that Warden McLaughlin slammed the flap on Mr. Nolley’s hand.

      The defendants filed a response and cross-motion for summary judgment.

They argued that Mr. Nolley received adequate due process at his disciplinary

hearing. After the disciplinary hearing—at which he was found guilty—Mr. Nolley

appealed the decision to Warden McLaughlin, who denied the appeal because he

could not ascertain the “vague procedural error” that Mr. Nolley alleged, because

Mr. Nolley had submitted no new evidence, and because the evidence presented was

sufficient to support a finding that Mr. Nolley was guilty. Mr. Nolley, moreover,

was interviewed during the investigation and received a copy of his inmate rights

statement, informing him of his procedural rights in the disciplinary proceedings.

      Lieutenant Demundo stated in his affidavit that he did not call witnesses

because the officers’ witness statements stood on their own, and the inmate witness

statements were not supportive of Mr. Nolley’s defense. The inmate witness

statements “aligned closely” with Mr. Nolley’s statement, so Lieutenant Demundo

believed that Mr. Nolley could adequately present his version of events.

      Officer Ellison, the staff advocate who assisted inmates during disciplinary

proceedings, related in her affidavit that, prior to disciplinary hearings, she would

discuss with the inmates the due process and procedural aspects of the hearing. She

stated that, during a hearing, her duties were to question witnesses, advise the


                                         10
             Case: 18-13837     Date Filed: 06/26/2020   Page: 11 of 26



Warden of procedural errors, and ensure that the inmate knew of his right to appeal.

She said that she discussed the disciplinary report with Mr. Nolley, that he was able

to advocate on his own behalf during the hearing, and that she noted no procedural

errors during the hearing.

      Ms. Fountain, who was the Interim Manager of the inmate affairs unit, stated

in her affidavit that she was responsible for reviewing and responding to inmates’

second-level disciplinary appeals. She said that she denied Mr. Nolley’s appeal

because it was not based on the grounds for a second appeal, as set forth in SOP

IIB02-0001. Simply stated, Mr. Nolley did not submit new evidence.

      The district court granted the remaining defendants’ motion for summary

judgment. It concluded that Mr. Nolley was afforded the minimum requirements of

due process during his disciplinary hearing.

                                          E

      Earlier in the case, Mr. Nolley had filed a motion requesting that the district

court appoint counsel for him. A magistrate judge denied Mr. Nolley’s motion after

noting that he had “set forth the essential factual allegations underlying his claims,

and that the applicable legal doctrines [were] readily apparent.” D.E. 28 at 1.

Thereafter, Mr. Nolley filed two motions for reconsideration in which he argued that

the circumstances of his case were exceptional. The district court denied those

motions for reconsideration.


                                         11
             Case: 18-13837     Date Filed: 06/26/2020    Page: 12 of 26



      Mr. Nolley, much later in the case, filed a fourth motion for appointment of

counsel. The district court denied this motion after noting that, since the time his

first motion was denied, Mr. Nolley had been successful in defending against

dispositive motions and the complexity of the case had not changed.

                                          II

      Mr. Nolley contends that the district court erred in dismissing his excessive-

force and medical-treatment claims for failure to exhaust administrative remedies.

He also argues that the district court erred in dismissing his claim against Mr. Dozier

in his official capacity. We disagree.

                                          A

      We review de novo the district court’s application of 42 U.S.C. § 1997e(a),

the Prison Litigation Reform Act’s exhaustion requirement. See Higginbottom v.

Carter, 223 F.3d 1259, 1260 (11th Cir. 2000). An exhaustion defense is properly

raised in a motion to dismiss brought under Fed. R. Civ. P. 12(b)(1) because

exhaustion is a matter in abatement and not generally an adjudication on the merits.

See Bryant v. Rich, 530 F.3d 1368, 1374–76 (11th Cir. 2008). In this context, the

district court may consider facts outside of the pleadings and resolve factual

disputes, so long as those disputes do not decide the merits and the parties have had

a sufficient opportunity to develop the record. See id. at 1376.




                                          12
             Case: 18-13837     Date Filed: 06/26/2020   Page: 13 of 26



      We review the district court’s factual findings concerning the exhaustion

requirement for clear error. See id. at 1377. A factual finding is clearly erroneous

if, after reviewing all the evidence, we are left with a definite and firm conviction

that a mistake has been committed. See id.

      Under § 1997e(a), prisoners may not bring an action “until such

administrative remedies as are available are exhausted.” We have established a

two‑step process for analyzing a motion to dismiss for failure to exhaust

administrative remedies. See Turner v. Burnside, 541 F.3d 1077, 1082 (11th Cir.

2008). First, a district court must analyze the factual allegations in the motion to

dismiss and the plaintiff’s response, resolving any factual conflicts in favor of the

plaintiff’s version of the facts, and based on those facts determine whether the

complaint should be dismissed. See id. If the first stage analysis does not lead to

dismissal of the complaint, the court must then “make specific findings in order to

resolve the disputed factual issues related to exhaustion,” bearing in mind that the

defendants have the burden of proving that the plaintiff failed to exhaust

administrative remedies. Id. Then, after resolving the disputed facts, the court

decides whether the prisoner has exhausted his available administrative remedies.

See id. at 1083.

      The PLRA’s exhaustion requirement serves to provide prison officials the

opportunity to resolve complaints internally before being subject to suit, reduce


                                         13
             Case: 18-13837         Date Filed: 06/26/2020   Page: 14 of 26



litigation to the extent complaints are satisfactorily resolved, and improve the

litigation that does occur by creating an administrative record. See Jones v. Bock,

549 U.S. 199, 219 (2007). To satisfy the exhaustion requirement, a prisoner must

complete the administrative process in accordance with the applicable grievance

procedures set by the prison. See id. at 218. The prison’s requirements, rather than

the PLRA, dictate the level of detail necessary for proper exhaustion. See id.

      The GDC employs the following grievance procedure. See GDC Standard

Operating Procedure IIB05-0001 at 8. A prisoner must complete a signed grievance

form legibly stating the complaint and requested relief and deliver it to a grievance

counselor within ten days of the date he knew or should have known “of the facts

giving rise to the grievance.” Id. The Grievance Coordinator may waive the time

limit “for good cause.” Id. The complaint on the grievance form must relate to a

single issue or incident. See id.

      Here, the record shows that Mr. Nolley never filed a grievance regarding his

excessive-force and medical-treatment incidents. In objecting to the magistrate

judge’s report, Mr. Nolley for the first argued that prison officials had prevented him

from filing grievances. Although he raised that argument late in the litigation, the

district court still considered it in its de novo review and found that objection to be

“without merit.” That finding is not erroneous.




                                             14
             Case: 18-13837     Date Filed: 06/26/2020   Page: 15 of 26



      The district court had a proper basis in the record to find that Mr. Nolley did

not support his claim that he was prevented from filing grievances, given the many

other grievances that he was able to file without issue. Mr. Nolley argued that he

sent letters to Warden McLaughlin complaining that Mr. Walker had prevented him

from accessing the grievance system, but those letters were dated in September of

2014—before his excessive-force and medical-treatment claims arose in October of

2014—and in January of 2015—several months after his deadline to file grievances

expired. Additionally, the January 2015 letter did not refer to the excessive-force or

medical-treatment claims, and when Mr. Nolley filed his first grievance in March of

2015 through Warden McLaughlin, the receipts Mr. Nolley received did not indicate

that the grievances that he had filed were about those claims. Although Mr. Nolley

could have filed grievances regarding his claims, and the time limit could have been

waived for good cause, Mr. Nolley never sought to submit them.

      Because the record reflects that Mr. Nolley failed to file grievances regarding

the excessive-force and medical-treatment claims, he did not exhaust available

administrative remedies. The district court therefore did not err in dismissing those

claims.

                                          B

      We review de novo a district court’s grant of a Rule 12(b)(6) motion to dismiss

for failure to state a claim. See Magluta v. Samples, 375 F.3d 1269, 1273 (11th Cir.


                                         15
             Case: 18-13837     Date Filed: 06/26/2020    Page: 16 of 26



2004). We accept the allegations in the complaint as true and construe them in the

light most favorable to the nonmoving party. See id. To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). In determining whether a pro se plaintiff states a viable claim, we liberally

construe the pleadings. See Bingham v. Thomas, 654 F.3d 1171, 1175 (11th

Cir. 2011) (stating the rule in the context of a § 1983 action that was sua sponte

dismissed under 28 U.S.C. § 1915A).

      With regards to Mr. Nolley’s claim against Mr. Dozier, we note that a

supervisor can be held liable for his subordinates’ constitutional violations when he

personally participates in the violations or where there is a causal connection

between his actions and the constitutional deprivation. See Mathews v. Crosby, 480
F.3d 1265, 1270 (11th Cir. 2007). Here, however, Mr. Nolley failed to state a

plausible claim for relief against Mr. Dozier because he (1) did not allege any facts

suggesting that Mr. Dozier was personally involved in the alleged violation of his

constitutional rights; and (2) did not allege facts suggesting a causal connection

between Mr. Dozier’s actions and the violation of his rights. Moreover, on appeal,

he only argues that Mr. Dozier was broadly responsible for GDC operations without

referencing any facts suggesting that Mr. Dozier is somehow liable. We thus agree

with the district court’s dismissal of Mr. Nolley’s claims against Mr. Dozier.


                                          16
             Case: 18-13837     Date Filed: 06/26/2020    Page: 17 of 26



                                         III

      Mr. Nolley next argues that the district court erred in ruling that his Eighth

Amendment disproportionate-punishment claim was barred due to claim preclusion/

res judicata. We disagree.

      Claim preclusion is also referred to as res judicata. See Citibank, N.A. v. Data

Lease Fin. Corp., 904 F.2d 1498, 1501 (11th Cir. 1990). Whether res judicata bars

a claim is a question of law that we review de novo. See Ragsdale v. Rubbermaid,

Inc., 193 F.3d 1235, 1238 (11th Cir. 1999).

       Res judicata applies if “(1) there is a final judgment on the merits; (2) the

decision was rendered by a court of competent jurisdiction; (3) the parties, or those

in privity with them, are identical in both suits; and (4) the same cause of action is

involved in both cases.” Id. With respect to the first factor, “[a] dismissal with

prejudice has the effect of a final adjudication on the merits favorable to defendant

and bars future suits brought by plaintiff upon the same cause of action.” Citibank,

N.A., 904 F.2d at 1505. A grant of summary judgment is also a final judgment on

the merits for purposes of res judicata. See Jang v. United Techs. Corp., 206 F.3d
1147, 1149 (11th Cir. 2000). Additionally, with respect to the fourth factor, we have

held that “if a case arises out of the same nucleus of operative fact, or is based upon

the same factual predicate, as a former action, that the two cases are really the same




                                          17
             Case: 18-13837     Date Filed: 06/26/2020    Page: 18 of 26



claim or cause of action for purposes of res judicata.” Citibank, N.A., 904 F.2d at

1503 (citation and quotation marks omitted).

      The doctrine of res judicata “bars the filing of claims which were raised or

could have been raised in an earlier proceeding.” Ragsdale, 193 F.3d at 1238. The

purpose behind the doctrine is that the “full and fair opportunity to litigate protects

a party’s adversaries from the expense and vexation attending multiple lawsuits,

conserves judicial resources, and fosters reliance on judicial action by minimizing

the possibility of inconsistent decisions.” Id. (quotation marks and brackets

omitted).

      Generally, “one is not bound by a judgment in personam in a litigation in

which he is not designated as a party or to which he has not been made a party by

service of process.” Taylor v. Sturgell, 553 U.S. 880, 884 (2008) (quotation marks

omitted). There are six exceptions to this general rule against non-party preclusion,

two of which are relevant here: (1) a “substantive legal relationship existed between

the person to be bound and a party to the judgment;” and (2) “the nonparty was

adequately represented by someone who was a party to the suit.” Griswold v. Cty.

of Hillsborough, 598 F.3d 1289, 1292 (11th Cir. 2010). Here, the district court

properly dismissed Mr. Nolley’s disproportionate-punishment claim based on the

doctrine of res judicata.




                                          18
             Case: 18-13837     Date Filed: 06/26/2020    Page: 19 of 26



      First, the district court in Nelson was a court of competent jurisdiction. It

clearly had jurisdiction over Mr. Nolley’s federal claims.

      Second, there was a final judgment on the merits in Nelson, as the district

court granted summary judgment to the defendants on Mr. Nolley’s due process

claims, and that order was the final dispositive order in the case. See Nelson, 2017

WL 4180117, at *3.

      Third, the parties in Nelson and in this case share a substantial legal

relationship, which makes them identical for res judicata purposes. In the instant

suit, Mr. Nolley named all the same parties he named in Nelson—Warden

McLaughlin, Mr. Bobbitt, Sergeant Henderson, Mr. Bostick, and Mr. Giles.

Although Mr. Nolley named several additional defendants in the instant suit who

were not named parties in Nelson, all of those defendants worked for the GDC,

which created a substantial legal relationship such that the parties were essentially

the same. Further, the new defendants in the instant suit were already adequately

represented during the Nelson litigation because their potential legal defense would

have been identical to that of the parties in Nelson, and all of Mr. Nolley’s claims in

Nelson were resolved when summary judgment was granted. See id.

      Fourth, the same cause of action was involved in both cases. In Nelson, Mr.

Nolley alleged due process violations relating to the conditions of his Tier II

segregation and his initial placement there without an initial-segregation placement


                                          19
                Case: 18-13837   Date Filed: 06/26/2020   Page: 20 of 26



hearing. And he later argued that he had alleged sufficient facts to create a

freestanding disproportionate-punishment claim under the Eighth Amendment. In

this case, Mr. Nolley alleged nearly identical conditions of Tier II segregation and

claimed that those conditions violated his Eighth Amendment rights. Both Nelson

and the instant case had the same cause of action for purposes of res judicata because

they arose from the same nucleus of operative fact and were based on the same

factual predicate.    Additionally, because Mr. Nolley could have brought the

disproportionate-punishment claim in Nelson to avoid litigating multiple lawsuits

and to conserve judicial resources, the purpose behind res judicata weighs in favor

of treating the claims that Mr. Nolley alleged between the two suits as the same.

      We therefore conclude that the district court did not err in dismissing Mr.

Nolley’s disproportionate-punishment claim under the Eighth Amendment based on

res judicata.

                                         IV

      Mr. Nolley argues that the district court erred in granting summary judgment

in favor of the remaining defendants on his procedural-due-process claim.

Specifically, he argues that Lieutenant Demundo and Officer Ellison denied his

request to call witnesses and that he was not provided with a written statement

containing a meaningful explanation of why he was found guilty. He further

contends that Warden McLaughlin, Mr. Myrick, and Ms. Fountain violated his due


                                          20
             Case: 18-13837     Date Filed: 06/26/2020    Page: 21 of 26



process rights by failing to correct on appeal the errors stemming from his

disciplinary hearing. Again, we disagree.

      We review a district court’s grant of summary judgment de novo. See Brown

v. Crawford, 906 F.2d 667, 669 (11th Cir. 1990). The question is whether the

evidence, when viewed in the light most favorable to the nonmoving party, shows

that no genuine issue of material fact exists, and that the moving party is entitled to

judgment as a matter of law. See id. “An issue of fact is ‘material’ if, under the

applicable substantive law, it might affect the outcome of the case. An issue of fact

is ‘genuine’ if the record taken as a whole could lead a rational trier of fact to find

for the nonmoving party.” Harrison v. Culliver, 746 F.3d 1288, 1298 (11th Cir.

2014).

      A plaintiff is entitled to redress under § 1983 if a person acting under color of

state law deprived him any right, privilege or immunity protected by the Constitution

or laws of the United States. The Due Process Clause protects against deprivations

of “life, liberty, or property, without due process of law.” U.S. Const. amend. XIV.

“In [our] circuit, a § 1983 claim alleging a denial of procedural due process requires

proof of three elements: (1) a deprivation of a constitutionally-protected liberty or

property interest, (2) state action, and (3) constitutionally-inadequate process.”

Grayden v. Rhodes, 345 F.3d 1225, 1232 (11th Cir. 2003).




                                          21
              Case: 18-13837     Date Filed: 06/26/2020    Page: 22 of 26



      We have held that “[t]he minimum requirements of due process for prisoners

facing disciplinary action . . . are (1) advance written notice of the charges, (2) a

written statement of the reasons for the disciplinary action taken, and (3) the

opportunity to call witnesses and present evidence, when consistent with

institutional safety and correctional goals.” Bass v. Perrin, 170 F.3d 1312, 1318

(11th Cir. 1999). The Supreme Court has stated that the rationale behind providing

a prisoner with a written statement is to ensure that subsequent reviews of the

disciplinary hearing are fair, and the prisoner is able to “propound[ ] his own cause

to or defend[ ] himself from others.” Wolff v. McDonnell, 418 U.S. 539, 565 (1974).

Where a prison official does not call witnesses, the official may be required to

explain the reason why witnesses were not allowed to testify. See Ponte v. Real, 471

U.S. 491, 497 (1985). So long as the provided reasons are “logically related to

preventing undue hazards to institutional or correctional goals, the explanation

should meet the due process requirements.” Id. (quotation marks omitted). The

Supreme Court has noted that “it would be useful for [a prison official] to state its

reason for refusing to call a witness, whether it be for irrelevance, lack of necessity,

or the hazards presented in individual cases.” Wolff, 418 U.S. at 566. In reviewing

the process that a prisoner received, we are not required to independently review the

entire record or weigh the evidence against the inmate, as the relevant question is

whether there is any evidence in the record that could support the conclusion reached


                                          22
                Case: 18-13837       Date Filed: 06/26/2020        Page: 23 of 26



by the disciplinary official. See O’Bryant v. Finch, 637 F.3d 1207, 1213–14 (11th

Cir. 2011).1

       Mr. Nolley received adequate due process during his disciplinary proceedings.

The reasons are as follows.

       First, the record demonstrates that Mr. Nolley was informed of the charges

against him. He was interviewed as part of the disciplinary investigation process

and was provided a copy of his inmate rights statement informing of him of his rights

during the disciplinary hearing. This satisfied the first requirement of due process.

       Second, Lieutenant Demundo provided Mr. Nolley with a written statement

explaining the result of the disciplinary proceedings, which satisfied the second

requirement of due process. Although the written statement did not specify what

evidence was considered at the disciplinary hearing or the particular reasoning

behind Lieutenant Demundo’s finding of guilt, the written document indicated that

Mr. Nolley was found guilty based upon evidence presented at the hearing;

Lieutenant Demundo attested that he had read the evidence against Mr. Nolley, who

was provided an opportunity to present a defense; and the witness statements that

Lieutenant Demundo had considered were present in the record. Thus, Mr. Nolley


1
  The district court ruled that Mr. Nolley did not have a protected liberty interest in being placed
in Tier II segregation. Because we conclude that Mr. Nolley received adequate due process at his
disciplinary hearing, we assume without deciding that Mr. Nolley had a protected liberty interest.
See Thompkins v. Lil’ Joe Records, Inc., 476 F.3d 1294, 1303 (11th Cir. 2007) (explaining that a
district court “judgment can be affirmed on appeal ‘on any ground that finds support in the
record’”).
                                                23
             Case: 18-13837     Date Filed: 06/26/2020   Page: 24 of 26



was given a written statement informing him of the reasons for the disciplinary

action taken. Furthermore, the rationale behind providing a written statement was

satisfied because the witness statements that were considered at the hearing were

attached to the disciplinary investigation report, and because Mr. Nolley was aware

of the evidence on which he was found guilty.

      Third, although Mr. Nolley was not able to call witnesses at his disciplinary

hearing, Lieutenant Demundo did consider the inmates’ statements that supported

his claims and decided that they were close enough to his version of events that their

testimony could be considered cumulative. Lieutenant Demundo’s reasons for not

calling witnesses—that written officer statements “st[ood] on their own,” and that

inmate statements were “non-supportive”—were sufficient to avoid a violation of

due process because they tracked the examples in Wolff and GDC Standard

Operating Procedure IIB02-0001, and logically the latter could be found to be

cumulative of Mr. Nolley’s own version of events. And although the inmates could

have provided corroboration for Mr. Nolley, the record indicates that Lieutenant

Demundo considered their statements. See Wolff, 418 U.S. at 566.

      Moreover, Mr. Nolley was provided other due process protections. He was

given a staff advocate, Officer Ellison, to monitor the proceeding and prevent

procedural violations. Officer Ellison discussed with Mr. Nolley the hearing’s due




                                         24
               Case: 18-13837      Date Filed: 06/26/2020     Page: 25 of 26



process requirements and procedural aspects and looked for procedural errors during

the hearing.

       As it pertains to Mr. Nolley’s appeals from his disciplinary hearing decision,

the record shows that Warden McLaughlin denied his initial appeal because he

concluded (as we do now) that there was no due process error, that Mr. Nolley did

not submit new evidence, and that the evidence at the hearing was sufficient to

support Lieutenant Delmundo’s decision. Ms. Fountain denied the second appeal

because it was not based on the grounds for a second appeal, as set forth in SOP

IIB02-0001, and Mr. Nolley did not submit new evidence.

       The record shows that Mr. Nolley received adequate due process with respect

to his disciplinary hearing and his subsequent appeals. The district court did not err

in granting summary judgment in favor of the remaining defendants.2

                                             V

       Mr. Nolley asserts that the district court abused its discretion in denying his

several motions to appoint counsel.          We review the denial of a motion for

appointment of counsel for an abuse of discretion. See Bass, 170 F.3d at 1319. “A

plaintiff in a civil case has no constitutional right to counsel.”             Id. at 1320.

Appointment of counsel in a civil case is appropriate in exceptional circumstances,



2
 Because we conclude that Mr. Nolly received adequate due process at his disciplinary hearing
and subsequent appeals, we do not address qualified immunity.
                                             25
             Case: 18-13837     Date Filed: 06/26/2020    Page: 26 of 26



such as when the facts and legal issues are so novel and complex as to require the

assistance of a trained practitioner. See Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir.

1993). “The key is whether the pro se litigant needs help in presenting the essential

merits of his or her position to the court.” Id. “Where the facts and issues are

simple,” typically a pro se litigant “will not need such help.” Id.

      Here, although Mr. Nolley brought multiple claims and sued a number of

defendants, the facts were not so novel or complex so as to require counsel. Mr.

Nolley was capable of adequately presenting his case because, over the course of

proceedings in the district court, he filed a number of motions, responded to the

defendants’ motions, objected to reports, engaged in discovery, and successfully

defended against several dispositive motions. Although it may have been helpful

for Mr. Nolley to have counsel—and there may have been a number of attorneys

who would have been willing to assists him pro bono—we conclude that the district

court did not abuse its discretion in denying Mr. Nolley’s several motions for

counsel.

                                         VI

      For the reasons set out above, we affirm.

      AFFIRMED.




                                          26